Notice of Allowance
	The communications received 01/27/2021 have been filed and considered by the Examiner. Claims 1, 4-6 are allowed. Claims 1 and 4 are amended. Claims 5-6 are rejoined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott O’Brian on 02/09/2021.

The application has been amended as follows: 
Claim 7 is cancelled.



Examiner’s Notes


Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5-6, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 5-6 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/15/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 and 4-6 are allowed. Claims 5-6 are allowed as depending from claim 1.

The following is an examiner’s statement of reasons for allowance: 
 TONG taught: an apparatus for calibrating an optimum size of 3D printing, the apparatus comprising: a computer (110) (computer with appropriate software that drives the SLA) [pg. 5, par 2, lines 3-5; pg. iii, par 2, lines 3-8]that writes a modeling file by three- dimensionally modeling a printing target [pg. iii, section Abstract, par 2, lines 4-6; pg. 10, section 1.6]; a 3D printer (120) (a rapid prototyping machine) that manufactures a target sample by three- dimensionally printing the written modeling file [pg. iii, section Abstract, par 2, lines 1-7]; a scanner (130)(coordinate measuring machine or CMM) that measures and digitizes deformation data of the manufactured target sample (as the coordinate measuring machine is used to determine errors of the RP machine) [pg. 12, section 1.2, par 2]; and a calculator (140) (software) that calculates a size calibrating algorithm equation by a regression model analysis of the digitized deformation data [pg. 112, par 4], wherein the calculator with the apparatus (140) calibrates the modeling file according to the calculated size calibrating algorithm equation [pg. iii, section Abstract, par 2, lines 4-6], and wherein the 3D printing module (120) manufactures a final target sample by three-dimensionally printing the calibrated modeling file (as the error compensation is applied to the software which drive the machine) [pg. iii, section Abstract, par 2, lines 5-6], TONG further teaches wherein the deformation data of the target sample is digitized by measuring deflection data (by touching) of one surface (the probe) and opposite surface (cylinder heights which are sampling points) in an axial direction of 
Z = a (axial direction)2 + b (axial direction)2 + c
(the Examiner understood that this equation is derived from a similar equation to the second order terms of TONG where certain unknown coefficients are found to be zero) [pg. 108, 6.2; pg. 108, par 2, lines 2-3]

TONG taught that in Legendre polynomials used to simulate the error function (which the Examiner understood to correspond to the offset from the measured to the actual results) the translational and rotational error is a linear combination of Legendre polynomials.
TONG taught that the higher the order of the linear combination of polynomials, the smaller the sum of squares of residual errors but that orders that are higher may also cause errors in the compensation [pg. 34-35, section 4.2, par 1, lines 1-10], these errors are used to calculate the machine errors. However, as argued by the Applicant, “[i]n the software error compensation approach [of Tong], the machine model is obtained using ‘virtual’ parametric error functions... [and a]s a result, the volumetric error (dx, dy, dz) is considered only a function of its nominal position in the working volume (x, y, z) and does not depend on geometry of the part being build.” TONG at p. 140, section 7.2.1. As such even with the modifications of Zandinejad and in light of the claimed amendment where “a calculator… is programmed to calculate” [claim 1] the calculator of TONG would not arrive to the equation claimed by the Applicant.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712